Citation Nr: 1225862	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral venous insufficiency, to include as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for peripheral venous insufficiency as secondary to his service-connected diabetes mellitus, type II.  Service connection is currently in effect for diabetes mellitus, type II, right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy. 

Upon VA examination in April 2007, there was evidence of peripheral venous insufficiency.  Upon physical examination, there was no evidence of venous ulcers, open sores or wounds, or scabbing.  Fine touch sensation and pedal pulses were reduced in the lower extremities.  The Veteran was diagnosed with diabetes mellitus, type II, and significant diabetic peripheral neuropathy.  The examiner, however, did not provide an opinion as to the nature and etiology of the acknowledged peripheral venous insufficiency.

The Veteran was afforded an additional VA examination in August 2007.  He presented with complaints typical of peripheral vascular disease, which the examiner commented was probably secondary to the Veteran's longstanding diabetes mellitus.  Physical examination demonstrated a very cyanotic foot, most probably secondary to peripheral arterial disease.  The examiner opined that the Veteran's cyanotic foot was not due to diabetes mellitus; rather, it was probably due to past exposure to cold.  An EMG demonstrated polyneuropathy typical of diabetes and the examiner opined that the Veteran's neuropathy was due to his diabetes mellitus.

By means of his representative, the Veteran argues that the aforementioned VA examination reports are inadequate for rating purposes because neither provides an opinion and rationale as to whether the Veteran's peripheral venous insufficiency has been aggravated (permanently worsened beyond its natural progression) by his diabetes mellitus, type II, as a component of the Veteran's secondary service connection claim.  Thus, the matter is remanded for an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for peripheral venous insufficiency.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record.  If any such records cannot be located, this should be indicated in the record and communicated to the Veteran. 

2.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's peripheral venous insufficiency.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based upon the examination results and the review of the record, the examiner should express whether the Veteran's peripheral venous insufficiency is at least as likely as not related to his active service, and if not, whether it is proximately due to the service-connected diabetes mellitus, type 2. 

If the peripheral venous insufficiency is not found to be caused by service or by the Veteran's diabetes mellitus, then the examiner should opine whether it is at least as likely as not aggravated (permanently worsened beyond its natural progression) by the diabetes mellitus or any other service-connected disability.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The supporting rationale for all opinions expressed must be provided. If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for peripheral venous insufficiency.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

